DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6-8, 10-13, and 15-17 are objected to because of the following informalities.
Regarding claim 1, the phrases “direction of the each input” and “end point of the each input” are grammatically awkward. It is recommended that the article “the” be deleted in each instance, so that the phrases are amended to “direction of each input” and “end point of each input”. Note that the definite article “the” is superfluous to modify the term “each” even when there is an antecedent. Claims 2-4 and 6-8 depend from claim 1 and share the objection.
Regarding claim 10, the phrases “direction of the each input” and “end point of the each input” are grammatically awkward. It is recommended that the article “the” be deleted in each instance, so that the phrases are amended to “direction of each input” and “end point of each input”. Note that the definite article “the” is superfluous to modify the term “each” even when there is antecedent. Claims 11-13 and 15-17 depend from claim 10 and share the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, 10-13, and 15-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain new matter.
Regarding claim 1, the limitation “determine a direction of the each input based on a start point and an end point of the each input” is new matter. The specification does not teach determining a direction of each input based on a start point and an end point of each input when the input does not qualify as a gesture input, i.e. when the input is not more than a specified length or more than a specified time, when determining a gesture that is a combination of separate gesture inputs. Similarly, the specification does not teach determining a direction of each input based on a start point and an end point of the each input when the input does qualify as a gesture input, when determining a gesture that is a combination of separate gesture input. The specification only teaches determining a direction of a user operation according to start point and end point in the embodiments associated with Figs. 2A-2D and 3A-3H. These embodiments do not comprise a plurality of gesture inputs. The embodiment of Fig. 4 does not specify based on a start point and an end point” (emphasis added). Thus, the specification does not teach the limitation “determine a direction of the each gesture input based on a start point and an end point of the each gesture input” when there are a plurality of gesture inputs.
Claims 2-4 and 6-8 depend from claim 1 and share the rejection.
Regarding claim 10, the limitation “determining a direction of the each input based on a start point and an end point of the each input” is new matter for two reasons. The specification does not teach determining a direction of each input based on a start point and an end point of each input when the input does not qualify as a gesture input, i.e. when the input is not more than a specified length or more than a specified time, based on a start point and an end point” (emphasis added). Thus, the specification does not teach the limitation 
Claims 11-13 and 15-17 depend from claim 1 and share the rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-8, 10-13, and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the term “each input” in the limitation “determine a direction of the each input based on a start point and an end point of the each input” refers to “each input of more than a specified length or for more than a specified time” or if it simply refers to “each input” of any length or time. Claims 2-4 and 6-8 depend from claim 1 and share the rejection.
Regarding claim 10, it is unclear whether the term “each input” in the limitation “determining a direction of the each input based on a start point and an end point of the each input” refers to “each input of more than a specified length or for more than a specified time” or if it simply refers to “each input” of any length or time. Claims 11-13 and 15-17 depend from claim 1 and share the rejection.

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive.
Applicant argues that the embodiments of Figs. 4, 6, 9, and 12 teach determining a direction of the each input based on a start point and an end point of the each input. However, Applicant fails to cite a single instance where this teaching is present in these embodiments. The Applicant merely cites fragments of text which include mentions of start point, end point, and direction, but fail to actually describe the claim limitation of determining a direction of the each input based on a start point and an end point of the each input, regardless of whether the same language as the claims is used or not. The Applicant argues that the description provided for the embodiments in Figs. 2 and 3 should simply be extended to that of Figs. 4, 6, 9, and 12. However, as explained in the rejection above, the embodiment of Fig. 4 in which a gesture comprises multiple gesture inputs does not specify how the direction of each gesture input is determined. There are a number of problems with attempting to use the start and end points of separate gesture inputs in a combination that the specification does not address. For example, how does one determine the end point of the current gesture input and the start point of the next gesture input? How does one distinguish between gesture inputs in a combination of gesture inputs? These are solvable problems, however, the absence of any discussion is further indication that the limitation is new matter. The embodiment of Fig. 5 is more applicable to the description of the embodiment of Fig. 4. The embodiments of Fig. 6, 9, and 12 simply do not teach the limitation, and in fact each teach alternate methods of determining direction. The description of Fig. 6 specifically refers to the method of Fig. 5. The embodiment of Fig. 9 teaches determining relative angle change. The embodiment of Fig. 12 teaches using a guide. Note that the original claim 5 of parent application describes determining a direction from a start point to an based on a start point and an end point” (emphasis added). Thus, the specification does not teach the limitation “determine a direction of the each gesture input based on a start point and an end point of the each gesture input” when there are a plurality of gesture inputs.
In any case, the specification does not teach determining a direction of each input based on a start point and an end point of each input when the input does not qualify as a gesture input, i.e. when the input is not more than a specified length or more than a specified time, when determining a gesture that is a combination of separate gesture inputs. The Applicant makes an argument regarding language that is no longer precisely reflected in the claims, as the limitations “each gesture input” have been amended to “each input” in claims 1 and 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/            Primary Examiner, Art Unit 2692